Citation Nr: 1139794	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-27 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, claimed as left knee pain.

2.  Entitlement to service connection for a right knee disorder, claimed as right knee pain.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1997 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in February 2010.  At that time, the Board denied the Veteran's claim for an initial compensable evaluation for service-connected bilateral pes planus.  The Board also remanded the claims for service connection of hepatitis C, a left knee disorder, a right knee disorder, and bilateral carpal tunnel syndrome for further evidentiary development.  

As a result of the evidentiary development ordered by the Board, service connection for hepatitis C was granted with an evaluation of 0 percent effective May 1, 2006 in an April 2011 rating decision.  Thus, because that issue has been fully resolved in the Veteran's favor, it is no longer subject to appellate review.  

Therefore, the only remaining issues for appellate consideration are entitlement to service connection for a left knee disorder, a right knee disorder, and bilateral carpal tunnel syndrome, as stated on the first page of this decision.  

However, the issue of entitlement to service connection for bilateral carpal tunnel syndrome, for reasons addressed in the REMAND portion of the decision below, is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from a left knee disorder.

2.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from a right knee disorder.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  A right knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In this case, the Board concludes that the Veteran was provided with adequate VCAA notice prior to the initial denial of her knee claims by way of the September 2006 VCAA notice letter, for reasons explained below. 

In the September 2006 notice letter, the RO apprised the Veteran of the information and evidence necessary to substantiate her claims, which information and evidence that she was to provide, and which information and evidence that VA will attempt to obtain on her behalf.  In this regard, the RO advised her of what the evidence must show to establish entitlement to service connected compensation benefits for her claimed disorders and described the types of information and evidence that the Veteran needed to submit to substantiate her claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  

In particular regard to the Dingess requirements, the Veteran was informed, in the September 2006 notice letter, as to how VA determines the disability rating and effective date once service connection is established. 

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the June 2008 SOC, and the SSOCs dated in January 2009, March 2009, and August 2011, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, supra, at 187.  

In regard to VA's statutory duty to assist, the Board notes that the Veteran was afforded with a medical examination in connection with her claims in June 2007 and June 2010.  However, as explained in the February 2010 remand, the Board has found the June 2007 VA medical examination to be inadequate because the examiner did not have the claims folder available for review and did not provide an opinion regarding the relative probability of a relationship between the Veteran's claimed disabilities and service.  The June 2010 VA medical examination, which was performed pursuant to the Board's remand, includes all necessary findings, however.  Further, there are supplemental medical opinions dated in March 2011 from the June 2010 medical examiner.  As will be explained below, the examiner concluded that the Veteran had no current knee disorder.  

In addition, the Board notes that the Veteran's service treatment records (STRs) are included in the claims folder.  Further, post-service treatment records adequately identified as relevant to the claims have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  

Neither the Veteran nor her representative has made the RO or the Board aware of any other evidence relevant to her appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  The Board further finds that there has been substantial compliance with our prior remand with respect to the claims adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In the present case, the Veteran seeks entitlement to service-connected compensation benefits for a left and right knee disorder.  She asserts that she currently suffers from pain in her knees and has stated that they give-out.  She believes that she has pain in both knees as a result of years of maneuvering in and out, on top of and under vehicles.  She maintains that she has had these problems since her period of active military service.  The Veteran filed her claim seeking service connection for left and knee disorders in July 2006, approximately three months after separating from service.      

The Board notes that the Veteran's service treatment records (STRs) show that she received treatment for right knee pain reportedly resulting from hitting her knee on a track 6 days before on July 18, 2002.  She was diagnosed with "tibial tuberosity contusion" and "chondromalacia - asymptomatic" at that time.  The examiner ordered, among other things, an x-ray of the right knee and placed the Veteran on profile for a week.  An x-ray of the right knee performed on July 18, 2002 was normal.  There is no subsequent treatment for the right knee shown.  It is notable that the STRs are devoid of any finding or treatment for the left knee.  Also, the Board observes that the Veteran specifically denied having any symptoms of "swollen, stiff or painful joints" in January 2006 on her Post Deployment Health Assessment regarding her deployment in support of Iraqi Freedom from January 31, 2005 to January 15, 2006.    

However, in March 2006, the Veteran indicated on her separation report of medical history that she had knee trouble, explaining that both of her knees gave out frequently when going from the sitting to standing position.  However, her lower extremities were clinically evaluated as normal on the separation examination.  No knee disorder was noted.  

In July 2006, the Veteran filed her claim for service connection compensation benefits for bilateral knee pain and giving-way.     

The Veteran was afforded a VA general medical examination in June 2007 in connection with her claims.  On physical examination, the Veteran demonstrated flexion of 140/140 degrees and extension of 0/0 degrees, to include with repetition.  The examiner noted that the Veteran's left and right knees were negative for edema, ecchymosis, or erythema.  They were also non-tender and showed no instability.  The Veteran had negative anterior or posterior drawer, Lachmann's, joint line tenderness or McMurray's, valgus or varus laxity, ballottement (effusion) test, medial or lateral patella facet tenderness, and popliteal space mass or tenderness.   She was also neurovascularly intact distally with both knees.  

After examination and interview of the Veteran, the June 2007 examiner diagnosed the Veteran with bilateral knee strain.  However, because the examiner did not have the claims folder available for review and did not provide any opinion regarding the relative probability of a relationship between the Veteran's claimed disabilities and service, the examination report was deemed inadequate and the Board ordered another medical examination for the Veteran.

In June 2010, the Veteran underwent a second medical examination in connection with her claims pursuant to the Board's remand.  The examiner confirmed review of the claims folder in the examination report and noted the Veteran's complaints of aching and stiffness of both knees with prolonged sitting which occurred on a daily basis.  On physical examination, the examiner wrote that the Veteran demonstrated flexion of 140/140 degrees and extension of 0/0 degrees, with no additional limitation on repetition of movement related to pain, fatigue, incoordination, weakness, or lack of endurance.  The examiner also noted that the Veteran had no evidence of heat, redness, swelling, or tenderness of either knee.  He further noted that stability of the knees was intact with negative Lachmann's test and negative McMurray's sign.  The remainder of the examination revealed no abnormalities of either knee and x-rays of the right and left knee were within normal limits.  The diagnosis was "bilateral knee pain" with normal examination.  In an addendum, the examiner wrote that the Veteran did not have any knee disorder and, consequently, it was less likely than not that any knee pain was the result of military service.  The examiner later added, in an addendum, that the Veteran's current physical examination was normal without abnormality on her x-rays and, for that reason, it was less likely than not that her current knee pain was related to her military service.            

In this case, the Board notes that the Veteran has repeatedly asserted that she has pain, weakness, stiffness, and giving-way of the knees and she, as a lay person, is competent to report such symptomatology.  However, the Veteran is not shown to suffer from a knee disorder, as will be explained below.

Indeed, although the Veteran complained of knee trouble in March 2006, her lower extremities were clinically evaluated as normal at that time.  No disorder of either knee was noted.  

In addition, the Veteran's post-service VA treatment records do not show that she currently suffers from a knee disorder.   They are devoid of any complaint, finding, or treatment of such a disorder. 

Further, as stated above, the Veteran underwent a VA medical examination in June 2010 in connection with her claims.  At that time, the examiner considered the Veteran's complaints of pain but found noted that she had a normal examination and x-rays of both knees were normal.  On that basis, the examiner concluded that it was less likely than not that the Veteran's bilateral knee pain was related to her military service.  See March 23, 2011 addendum.  

Because the examiner reviewed the Veteran's claims folder and performed a thorough examination of both knees, his opinion is afforded great probative value.    
  
It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

While the Board has considered the June 2007 VA medical examiner's diagnosis of bilateral knee strain, it is afforded less probative value than the evidence discussed above, particularly the diagnosis/opinion of the June 2010 examiner, because the June 2007 examiner did not explain the basis of the finding.  Indeed, while the examiner diagnosed bilateral knee strain, she described a normal examination of the knees and reported no finding that would appear to support the diagnosis.  To the extent that she may have based her diagnosis on the Veteran's reported symptomatology alone, the Board notes that the Veteran appears to have provided inconsistent accounts as it relates to a history of knee pain.  Indeed, while she reported having knee trouble in March 2006, she had previously denied having any joint problems a mere two months earlier on the January 2006  Post Deployment Health Assessment.  It is also notable that the Veteran's STRs do not show a finding or treatment for any left knee problems at any time during service, although the Veteran sought treatment for various other ailments.  See LeShore v. Brown, Vet. App. 406, 409 (1995) (mere transcription of lay history as reported by the Veteran does not become competent medical evidence merely because the transcriber is a medical professional).  We recognize that such an opinion cannot be rejected solely because it is based upon a history supplied by the Veteran, but the critical question is whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).

Thus, for the foregoing reasons, the Board concludes that, although the Veteran complained of bilateral knee pain at separation from service, she is not entitled to service-connected compensation benefits because she is not shown to currently suffer from a left or right knee disability to which her reported pain may be attributed.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Further, regarding any assertion of knee instability made by the Veteran, the Board finds the objective testing at both VA examinations showing no instability to be more credible and probative than the Veteran's lay assertion.     

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage.  Therefore, because the preponderance of the evidence is against her claims, service connection for a left and right knee disorder is not warranted.

In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, because the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

1.  Entitlement to service connection for a left knee disorder, claimed as left knee pain, is denied.

2.  Entitlement to service connection for a right knee disorder, claimed as right knee pain, is denied.


REMAND

Although the Board sincerely regrets the delay, we find that the issue of service connection for carpal tunnel syndrome must again be remanded for further evidentiary development.  

The record reflects that the Veteran underwent a peripheral nerves examination on June 10, 2010.  At that time, the examiner confirmed review of the claims file and noted that the Veteran "had a diagnosis of carpal tunnel syndrome on her exit physical from the military although no electrodiagnostic studies were performed."  Based on physical examination of the Veteran and consideration of her subjective complaints and the documentation included in the claims file, the examiner diagnosed "bilateral carpal tunnel syndrome, MINIMAL."  It is notable, however, that the examiner wrote "NONE" in the portion of the reports titled "Diagnostic and Clinical Tests."  Thus, although the examiner seemed to suggest earlier in the report that electrodiagnostic studies were necessary to make a definitive diagnosis of carpal tunnel syndrome, none were performed as part of the June 2010 medical examination when he diagnosed the Veteran with bilateral carpal tunnel syndrome.  For this reason and because the June 2007 VA medical examiner did not find a diagnosis of carpal tunnel syndrome, the Board finds that clarification from the June 2010 examiner regarding whether electrodiagnostic studies are needed to make a definitive diagnosis of carpal tunnel syndrome is warranted.  

Further, it is notable that the RO concluded that the Veteran should be scheduled for a nerve conduction study (NCV/EMG) to determine if she had carpal tunnel syndrome due to the conflicting findings of the VA medical examiners.  See April 26, 2011 deferred rating decision.  According to the August 2011 SSOC, the RO scheduled the Veteran for EMG/NCV testing on May 26, 2011 to which she failed to report without good cause.  However, the Board finds no notification letter included in the record.  In light of the foregoing, we find that the letter notifying the Veteran of her EMG/NCV study should be associated with the claims file.  If such evidence is unable to be located, then the Veteran should be afforded another opportunity to undergo EMG/NCV testing, if the examiner upon providing the requested clarification above finds that such testing is necessary to render a definitive diagnosis of carpal tunnel syndrome.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the letter sent to the Veteran that notified her of the EMG/NCV study scheduled for May 26, 2011 and associate it with the claims folder.  

If this evidence is unable to be located, then the Veteran should be afforded another opportunity to undergo EMG/NCV testing, if the examiner/reviewer finds, upon providing the requested supplemental medical opinion in (2) below, that such testing is necessary to render a definitive diagnosis of carpal tunnel syndrome.    

2.  Obtain a supplemental medical opinion from the June 2010 VA peripheral nerves examiner (or another appropriate medical professional if W.T. is no longer available) regarding the Veteran's claimed carpal tunnel syndrome.  Specifically, the examiner/reviewer is asked to clarify whether or not electrodiagnostic studies are needed to make a definitive diagnosis of carpal tunnel syndrome.  The examiner/reviewer must also explain the bases for the diagnosis of carpal tunnel syndrome made at the June 2010 VA peripheral nerves examination.  

3.  Thereafter, readjudicate the Veteran's claim.  Should the benefit sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


